RESOLUCIÓN
El Juez Presidente, Hon. Federico Hernández Denton, concedió libre el 8 y 9 de abril de 2009 (Miércoles y Jueves Santo, respectivamente), con cargo a la licencia de vacaciones.
Por esto y de acuerdo con nuestra facultad para regla-mentar los procedimientos judiciales, al computar los tér-minos dispuestos en las distintas leyes y reglas aplicables a los procedimientos y trámites judiciales, se aplicará lo dispuesto por los Arts. 388 y 389 del Código Político de 1902 (1 L.P.R.A. sees. 72 y 73), y se considerará el 8 (Miér-coles Santo) y el 9 de abril de 2009 (Jueves Santo) como si fueran días feriados. Cualquier término a vencer esos días se extenderá hasta el limes 13 de abril de 2009, próximo día laborable.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo